Exhibit 99.1 Consolidated Balance Sheet of Quicksilver Gas Services GP LLC As of December 31, 2008 DEFINITIONS As used in this report, unless the context otherwise requires: “Btu” means British Thermal units, a measure of heating value “EBITDA” means earnings before interest, taxes, depreciation and accretion “LIBOR” means London Interbank Offered Rate “MMBtu” means million Btu “Mcf” means thousand cubic feet “NGL” or “NGLs” means natural gas liquids COMMONLY USED TERMS Other commonly used terms and abbreviations include: “AICPA” means the American Institute of Certified Public Accountants “FASB” means the Financial Accounting Standards Board, which promulgates accounting standards “GAAP” means Generally Accepted Accounting Principlesin the United States “Gas Gathering and Processing Agreement” means the Sixth Amended and Restated Gas Gathering and Processing Agreement, dated September 1, 2008, among Quicksilver Resources Inc., Cowtown Pipeline Partners L.P. and Cowtown Gas Processing Partners L.P. “General Partner” means Quicksilver Gas Services GP LLC, a Delaware limited liability company, which is owned by Quicksilver “IPO” means our initial public offering completed on August10, 2007 “KGS Predecessor” means prior to the IPO, collectively Cowtown Pipeline L.P., Cowtown Pipeline Partners L.P., Cowtown Gas Processing L.P. and Cowtown Gas Processing Partners L.P. “Lake Arlington Gas Gathering Agreement” means the Amended and Restated Gas Gathering Agreement, dated September 1, 2008, among Quicksilver Resources Inc. andCowtown Pipeline L.P. and subsequently assigned to Cowtown Pipeline Partners L.P. “Omnibus Agreement” means the Omnibus Agreement, dated August10, 2007, among Quicksilver Gas Services LP, Quicksilver Gas Services GP LLC and Quicksilver Resources Inc., as amended “Partnership Agreement” means the Second Amended and Restated Agreement of Limited Partnership of Quicksilver Gas Services LP, dated February19, 2008 “Quicksilver” means Quicksilver Resources Inc. and its subsidiaries “Quicksilver Counties” means Hood, Somervell, Johnson, Tarrant, Hill, Parker, Bosque and Erath Counties in Texas “SEC” means the United States Securities and Exchange Commission “SFAS” or “Statement” means Statement of Financial Accounting Standards issued by the FASB REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Member of Quicksilver Gas Services GP LLC Fort Worth, Texas We have audited the accompanying consolidated balance sheet of Quicksilver Gas Services GP LLC and subsidiaries (the “Company”) as of December 31, 2008. This financial statement is the responsibility of the Company's management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the balance sheet, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall balance sheet presentation. We believe that our audit of the balance sheet provides a reasonable basis for our opinion. In our opinion, such consolidated balance sheet presents fairly, in all material respects, the financial position of Quicksilver Gas Services GP LLCand subsidiaries as of December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated balance sheet has been prepared from the separate records maintained by Quicksilver Resources Inc. and may not necessarily be indicative of the conditions that would have existed if the Company had been operated as an unaffiliated entity.Portions of certain expenses represent allocations made from, and are applicable to, Quicksilver Resources Inc. as a whole. As discussed in Note 2 to the consolidated balance sheet, the accompanying consolidated balance sheet has been adjusted for the retrospective application of Statement of Financial Accounting Standards No. 160, Noncontrolling Interests in Consolidated Financial Statements — an Amendment to ARB 51 (“SFAS 160”), which was adopted by the Company on January 1, 2009. DELOITTE & TOUCHE LLP Fort Worth, Texas September 1, 2009 QUICKSILVER GAS SERVICES GP LLC CONSOLIDATED BALANCE SHEET
